Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Ulster County) to review a determination of respondent Superintendent of Shawangunk Correctional Facility which found petitioner guilty of violating a prison disciplinary rule.
Petitioner was found guilty of violating the prison disciplinary rule that prohibits inmates from possessing authorized articles in unauthorized areas. The Attorney General has advised this Court by letter that the determination at issue has been administratively reversed and all references thereto have been expunged from petitioner’s institutional record. Inasmuch as petitioner has received all the relief to which he is entitled, the matter is moot and the petition is dismissed (see Matter of Reynoso v Goord, 294 AD2d 726).
Mercure, J.P., Peters, Mugglin, Rose and Kane, JJ., concur. Adjudged that the petition is dismissed, as moot, without costs.